TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00396-CV




                                         K. D., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 267,636-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               Appellant K.D. filed her notice of appeal on June 23, 2015. The appellate record

was complete July 8, 2015, making appellant’s brief due July 28, 2015. On July 24, 2015,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.         See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than August 17, 2015. If the brief is not filed by that

date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on July 29, 2015.



Before Chief Justice Rose, Justices Pemberton and Field